DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103 with Vachon (of Record)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 7, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chaum (PGPUB 20100110368) in view of Vachon (FR 2615634) in view of Zuo et al. (PGPUB 20150180437 hereinafter "Zuo”) and further in view of Xiong et al. (USPAT 9136054 hereinafter “Xiong”).

Regarding claim 1, Chaum discloses a piece of ophthalmic equipment comprising: 
a spectacle frame (10), 
at least one ophthalmic lens having an external outline and arranged in the frame (18),
at least one electronic component (at least 334),
wherein at least one of the frame and the ophthalmic lens comprises a conductive material arranged on the periphery of the external outline of the ophthalmic lens (Fig. 8E shows the coil, 862a, on the periphery of the lens), in a form of at least one substantially closed turn ([0131]), so as to form a supply inductor allowing the at least one electronic component to be supplied with electrical power ([0130]),
wherein the supply inductor is supplied with power via mutual inductance with a source magnetic circuit that has an inductance ([0131]),
wherein the conductive material is arranged in the form of a plurality of closed turns that are arranged on the periphery of the external outline of the ophthalmic lens ([0131]), and
wherein the conductive material is masked by a bezel of the spectacle frame (Fig. 8E shows the frame covering 862a).

However, Vachon teaches glasses (Fig.1) comprising a frame (1), a lens (100) wherein a groove is placed into the lens (See Figs. 1-6) and a wire (30) is placed in said groove (See Figs. 1-6) such that the wire is masked by a bezel of the spectacle frame (Fig. 2 shows where the wire is masked by a bezel). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the placement of the coiled wire of Chaum into a peripheral groove located on the lens as taught by Vachon motivated by improving lens stability (page 3 lines 102-107).
Modified Chaum does not disclose wherein the plurality of closed turns have a cross sections, the smallest dimension and the largest dimension of which are larger than or equal to 10 μm and smaller than or equal to 200 μm.
However, Zuo teaches an inductor (100) wherein the wires have a diameter of 100 μm ([0025]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Chaum such that inductive coils had a cross section between 20-200 μm as taught by Zuo motivated by reducing parasitic resistance ([0025).
Modified Chaum does not explicitly disclose wherein a number of turns of the supply inductor is lower than or equal to 50; and wherein turns of the supply inductor are insulated from one another, are contiguous and are substantially concentric.
However, Xiong teaches an inductor comprising winding layers (Col. 4 lines 29-34 where the total number of layers can be 2) wherein a number of turns of the supply inductor is lower than or equal to 50 (Col. 3 lines 45-48 and Fig. 1 of Xiong shows layers having approximately 13 turns and Fig. 2 shows layers having 7 or 9 turns) and wherein turns of the supply inductor are insulated from one another, are contiguous and are substantially concentric (Figs. 1 and 2 of Xiong show the wires, within their insulation, contiguous to one another and concentric)
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Chaum with the inductive coiling arrangement taught by Xiong motivated by reducing leakage inductance (Col. 1 lines 31-34).

Regarding claim 6, modified Chaum discloses wherein the conductive material is chosen from at least one of a wire (an inductor is a coil of wire in a magnetic field and therefore it is inherent that the conductive material of the inductor be some type of wire), of a layer, a material resulting from the deposition of a conductive ink, a material resulting from chemical etching, a material resulting from laser etching a conductive deposit, a material resulting from chemical vapour deposition, and a material resulting from physical vapour deposition.

Regarding claim 7, modified Chaum discloses wherein one the at least one electronic component supplied with power by the supply inductor is a passive component, one chosen from at least one of a resistive component, a capacitive component and an inductive component, or is an active component selected from a battery component ([0131] and [0108] of Chaum), a diode component, a sensor component, a radio component, an imaging device component, a microprocessor component, and an actuator component of a motor. 

Regarding claim 9, modified Chaum discloses wherein the frame comprises a continuous rim in which the ophthalmic lens is arranged and wherein turns of the supply inductor are at least one of arranged in and in the continuous rim of the frame (At least Fig. 1 of Vachon where the wire is located in a groove).

Regarding claim 12, modified Chaum discloses wherein the frame comprises a continuous rim in which the ophthalmic lens is arranged (Fig. 1C of Chaum), and wherein a conductive material is arranged in the form of at least one substantially closed turn on and in the continuous rim of the frame so as to form a source magnetic circuit that has an inductance (As shown in Fig. 1c), said circuit being configured to supply, via mutual inductance, the turns of the supply power ([0131]) , which the turns are at least one of arranged peripherally on and in the ophthalmic lens (Fig. 1 of Vachon).

Regarding claim 13, Chaum discloses an assembly comprising: 

a charger comprising the source magnetic circuit having an inductance, said source magnetic circuit being configured to supply the supply inductor with power via mutual inductance with a source magnetic circuit that has an inductance ([0131]),
wherein the ophthalmic lens comprises a peripheral groove (See Figs. 1-6 of Vachon), 
wherein the turns of the supply inductor are arranged in said peripheral groove (the combination of Chaum and Vachon),
wherein the conductive material is arranged in a form of a plurality of closed turns that are arranged in the periphery of the external outline of the ophthalmic lens (as taught by the combination of Chaum and Vachon), and
wherein the conductive material is masked by a bezel of the spectacle frame (Fig. 8E of Chaum shows the frame covering 862a).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaum  in view of Vachon  in view of Zuo and further in view of Xiong and further in view of Pugh et al. (PGPUB 20130194540 hereinafter “Pugh”).

Regarding claim 8, modified Chaum discloses an antenna (25) but does not disclose wherein turns of the supply inductor are configured to form an antenna so as to allow an exchange of data between the piece of ophthalmic equipment and a device for at least one of transmitting and receiving data.
However, Pugh teaches an ophthalmic lens having an integrated inductive antenna ([0013]) for transmitting data ([0013]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Chaum such that supply inductor was configured as an antenna for transmitting or receiving data as taught by Pugh motivated by improving efficiency ([0068]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaum in view of Vachon and further in view of Xiong.

Regarding claim 14, Chaum discloses a method for supplying a supply inductor of a piece of ophthalmic equipment the method comprising: 
a step of bringing said piece of ophthalmic equipment and a source magnetic circuit that has an inductance close enough to allow mutual inductance between the supply inductor and the source magnetic circuit that has an inductance ([0130]-[0131]); and 
a step of loading the supply inductor with the source magnetic circuit that has the inductance ([0130]- [0131]), 
wherein the piece of ophthalmic equipment comprises a frame (10), at least one ophthalmic lens having an external outline and arranged in the frame (18), wherein at least one of the frame and the ophthalmic lens comprises a conductive material arranged (Fig. 8E), on the periphery of the external outline of the ophthalmic lens (Fig. 8E), in a form of at least one substantially closed turn (Fig. 8E), to form the supply inductor allowing the at least one electronic component to be supplied with electrical power ([0130]), and wherein the supply inductor is supplied with power via the mutual inductance with the source magnetic circuit that has the inductance ([0130]),
wherein the conductive material is arranged in the form of a plurality of closed turns that are arranged on the periphery of the external outline of the ophthalmic lens ([0131]), and
wherein the conductive material is masked by a bezel of the spectacle frame (Fig. 8E shows the frame covering 862a).
wherein the frame comprises a continuous rim in which the ophthalmic lens is arranged (Fig. 1C of Chaum), and 
wherein a conductive material is arranged in the form of at least one substantially closed turn on and in the continuous rim of the frame so as to form a source magnetic circuit that has an inductance (As shown in Fig. 1c), said circuit being configured to supply, via mutual inductance, the turns of the supply power ([0131]), which the turns are at least one of arranged peripherally near the lens (Fig. 8E).

Chaum does not disclose wherein the coils are placed in the lens, wherein the ophthalmic lens comprises a peripheral groove, and wherein the turns of the supply inductor are arranged in said peripheral groove.
However, Vachon teaches glasses (Fig.1) comprising a frame (1), a lens (100) wherein a groove is placed into the lens (See Figs. 1-6) and a wire (30) is placed in said groove (See Figs. 1-6) such that the wire is masked by a bezel of the spectacle frame (Fig. 2 shows where the wire is masked by a bezel). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the placement of the coiled wire of Chaum into a peripheral groove located on the lens as taught by Vachon motivated by improving lens stability (page 3 lines 102-107).Modified Chaum does not explicitly disclose wherein a number of turns of the supply inductor is lower than or equal to 50.
However, Xiong teaches an inductor comprising winding layers (Col. 4 lines 29-34 where the total number of layers can be 2) wherein a number of turns of the supply inductor is lower than or equal to 50 (Col. 3 lines 45-48 and Fig. 1 of Xiong shows layers having approximately 13 turns and Fig. 2 shows layers having 7 or 9 turns).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Chaum with the inductive coiling arrangement taught by Xiong motivated by reducing leakage inductance (Col. 1 lines 31-34).


Claim Rejections - 35 USC § 103 with Blum

Claim(s) 1, 6, 7, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chaum in view of Blum et al. (PGPUB 20150226984) in view of Zuo and further in view of Xiong.

Regarding claim 1, Chaum discloses a piece of ophthalmic equipment comprising: 
a spectacle frame (10), 

at least one electronic component (at least 334),
wherein at least one of the frame and the ophthalmic lens comprises a conductive material arranged on the periphery of the external outline of the ophthalmic lens (Fig. 8E shows the coil, 862a, on the periphery of the lens), in a form of at least one substantially closed turn ([0131]), so as to form a supply inductor allowing the at least one electronic component to be supplied with electrical power ([0130]),
wherein the supply inductor is supplied with power via mutual inductance with a source magnetic circuit that has an inductance ([0131]),
wherein the conductive material is arranged in the form of a plurality of closed turns that are arranged on the periphery of the external outline of the ophthalmic lens ([0131]), and
wherein the conductive material is masked by a bezel of the spectacle frame (Fig. 8E shows the frame covering 862a).
Chaum does not disclose wherein the coils are placed in the lens, wherein the ophthalmic lens comprises a peripheral groove, and wherein the turns of the supply inductor are arranged in said peripheral groove.
However, Blum teaches glasses (Abst.) comprising a frame ([0002]), a lens (Fig. 1) wherein a groove is placed into the lens (Claim 5) and a conductive element is placed in said groove (Claims 4 and 5) such that the wire would be masked by a bezel of the spectacle frame (Fig. 1 shows the wire located at the lens edge, and therefore would be masked by frames). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the placement of the coiled wire of Chaum into a peripheral groove located on the lens as taught by Blum motivated by reducing the size of the frames.
Modified Chaum does not disclose wherein the plurality of closed turns have a cross sections, the smallest dimension and the largest dimension of which are larger than or equal to 10 μm and smaller than or equal to 200 μm.
However, Zuo teaches an inductor (100) wherein the wires have a diameter of 100 μm ([0025]).

Modified Chaum does not explicitly disclose wherein a number of turns of the supply inductor is lower than or equal to 50; and wherein turns of the supply inductor are insulated from one another, are contiguous and are substantially concentric.
However, Xiong teaches an inductor comprising winding layers (Col. 4 lines 29-34 where the total number of layers can be 2) wherein a number of turns of the supply inductor is lower than or equal to 50 (Col. 3 lines 45-48 and Fig. 1 of Xiong shows layers having approximately 13 turns and Fig. 2 shows layers having 7 or 9 turns) and wherein turns of the supply inductor are insulated from one another, are contiguous and are substantially concentric (Figs. 1 and 2 of Xiong show the wires, within their insulation, contiguous to one another and concentric)
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Chaum with the inductive coiling arrangement taught by Xiong motivated by reducing leakage inductance (Col. 1 lines 31-34).

Regarding claim 6, modified Chaum discloses wherein the conductive material is chosen from at least one of a wire (an inductor is a coil of wire in a magnetic field and therefore it is inherent that the conductive material of the inductor be some type of wire), of a layer, a material resulting from the deposition of a conductive ink, a material resulting from chemical etching, a material resulting from laser etching a conductive deposit, a material resulting from chemical vapour deposition, and a material resulting from physical vapour deposition.


Regarding claim 7, modified Chaum discloses wherein one the at least one electronic component supplied with power by the supply inductor is a passive component, one chosen from at least one of a resistive component, a capacitive component and an inductive component, or is an active component selected from a battery component ([0131] and [0108] of Chaum), a diode component, a sensor 

Regarding claim 9, modified Chaum discloses wherein the frame comprises a continuous rim in which the ophthalmic lens is arranged and wherein turns of the supply inductor are at least one of arranged in and in the continuous rim of the frame (At least Fig. 1 of Blum where the wire is located in a groove).

Regarding claim 12, modified Chaum discloses wherein the frame comprises a continuous rim in which the ophthalmic lens is arranged (Fig. 1C of Chaum), and wherein a conductive material is arranged in the form of at least one substantially closed turn on and in the continuous rim of the frame so as to form a source magnetic circuit that has an inductance (As shown in Fig. 1c), said circuit being configured to supply, via mutual inductance, the turns of the supply power ([0131]) , which the turns are at least one of arranged peripherally on and in the ophthalmic lens (Fig. 1 of Blum).

Regarding claim 13, Chaum discloses an assembly comprising: 
the piece of ophthalmic equipment according to claim 1 (Fig. 1 of Chaum); and 
a charger comprising the source magnetic circuit having an inductance, said source magnetic circuit being configured to supply the supply inductor with power via mutual inductance with a source magnetic circuit that has an inductance ([0131]),
wherein the ophthalmic lens comprises a peripheral groove (See Figs. 1 of Blum), 
wherein the turns of the supply inductor are arranged in said peripheral groove (the combination of Chaum and Blum),
wherein the conductive material is arranged in a form of a plurality of closed turns that are arranged in the periphery of the external outline of the ophthalmic lens (as taught by the combination of Chaum and Blum), and
wherein the conductive material is masked by a bezel of the spectacle frame (Fig. 8E of Chaum shows the frame covering 862a).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaum  in view of Blum  in view of Zuo and further in view of Xiong and further in view of Pugh et al. (PGPUB 20130194540 hereinafter “Pugh”).

Regarding claim 8, modified Chaum discloses an antenna (25) but does not disclose wherein turns of the supply inductor are configured to form an antenna so as to allow an exchange of data between the piece of ophthalmic equipment and a device for at least one of transmitting and receiving data.
However, Pugh teaches an ophthalmic lens having an integrated inductive antenna ([0013]) for transmitting data ([0013]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Chaum such that supply inductor was configured as an antenna for transmitting or receiving data as taught by Pugh motivated by improving efficiency ([0068]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaum in view of Blum and further in view of Xiong.

Regarding claim 14, Chaum discloses a method for supplying a supply inductor of a piece of ophthalmic equipment the method comprising: 
a step of bringing said piece of ophthalmic equipment and a source magnetic circuit that has an inductance close enough to allow mutual inductance between the supply inductor and the source magnetic circuit that has an inductance ([0130]-[0131]); and 
a step of loading the supply inductor with the source magnetic circuit that has the inductance ([0130]- [0131]), 
wherein the piece of ophthalmic equipment comprises a frame (10), at least one ophthalmic lens having an external outline and arranged in the frame (18), wherein at least one of the frame and the 
wherein the conductive material is arranged in the form of a plurality of closed turns that are arranged on the periphery of the external outline of the ophthalmic lens ([0131]), and
wherein the conductive material is masked by a bezel of the spectacle frame (Fig. 8E shows the frame covering 862a).
wherein the frame comprises a continuous rim in which the ophthalmic lens is arranged (Fig. 1C of Chaum), and 
wherein a conductive material is arranged in the form of at least one substantially closed turn on and in the continuous rim of the frame so as to form a source magnetic circuit that has an inductance (As shown in Fig. 1c), said circuit being configured to supply, via mutual inductance, the turns of the supply power ([0131]), which the turns are at least one of arranged peripherally near the lens (Fig. 8E).
wherein the conductive material is arranged in the form of a plurality of closed turns that are arranged on the periphery of the external outline of the ophthalmic lens ([0131]).
Chaum does not disclose wherein the coils are placed in the lens, wherein the ophthalmic lens comprises a peripheral groove, and wherein the turns of the supply inductor are arranged in said peripheral groove.
However, Blum teaches glasses (Abst.) comprising a frame ([0002]), a lens (Fig. 1) wherein a groove is placed into the lens (Claim 5) and a conductive element is placed in said groove (Claims 4 and 5) such that the wire would be masked by a bezel of the spectacle frame (Fig. 1 shows the wire located at the lens edge, and therefore would be masked by frames). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the placement of the coiled wire of Chaum into a peripheral groove located on the lens as taught by Blum motivated by reducing the size of the frames.

However, Xiong teaches an inductor comprising winding layers (Col. 4 lines 29-34 where the total number of layers can be 2) wherein a number of turns of the supply inductor is lower than or equal to 50 (Col. 3 lines 45-48 and Fig. 1 of Xiong shows layers having approximately 13 turns and Fig. 2 shows layers having 7 or 9 turns).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Chaum with the inductive coiling arrangement taught by Xiong motivated by reducing leakage inductance (Col. 1 lines 31-34).

Claim Rejections - 35 USC § 103 with In re Japiske

Claims 1, 6, 7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaum in view of in view of Zuo and further in view of Xiong.

Regarding claim 1, Chaum discloses a piece of ophthalmic equipment comprising: 
a spectacle frame (10), 
at least one ophthalmic lens having an external outline and arranged in the frame (18),
at least one electronic component (at least 334),
wherein at least one of the frame and the ophthalmic lens comprises a conductive material arranged on the periphery of the external outline of the ophthalmic lens (Fig. 8E shows the coil, 862a, on the periphery of the lens), in a form of at least one substantially closed turn ([0131]), so as to form a supply inductor allowing the at least one electronic component to be supplied with electrical power ([0130]),
wherein the supply inductor is supplied with power via mutual inductance with a source magnetic circuit that has an inductance ([0131]),
wherein the conductive material is arranged in the form of a plurality of closed turns that are arranged on the periphery of the external outline of the ophthalmic lens ([0131]), and

Chaum discloses the claimed invention except for wherein the coils are placed in the lens, wherein the ophthalmic lens comprises a peripheral groove, and wherein the turns of the supply inductor are arranged in said peripheral groove. It would have been obvious to one of ordinary skill in the art at the time the invention was made to place the wire coil in the peripheral edge of the lens, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950). Changing the position of the wires from along the outer edge of the lens to be located in a groove on the lens would be within the ordinary skill of the art. This placement would change the radius of the coil and the position by just a few millimeters and therefore would not be a noticeable detriment to the device. One having ordinary skill in the art as of the effective filing date of the invention would have considered placing the wire at the peripheral edge of the lens motivated by reducing the size of the charging device.
Modified Chaum does not disclose wherein the plurality of closed turns have a cross sections, the smallest dimension and the largest dimension of which are larger than or equal to 10 μm and smaller than or equal to 200 μm.
However, Zuo teaches an inductor (100) wherein the wires have a diameter of 100 μm ([0025]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Chaum such that inductive coils had a cross section between 20-200 μm as taught by Zuo motivated by reducing parasitic resistance ([0025).
Modified Chaum does not explicitly disclose wherein a number of turns of the supply inductor is lower than or equal to 50; and wherein turns of the supply inductor are insulated from one another, are contiguous and are substantially concentric.
However, Xiong teaches an inductor comprising winding layers (Col. 4 lines 29-34 where the total number of layers can be 2) wherein a number of turns of the supply inductor is lower than or equal to 50 (Col. 3 lines 45-48 and Fig. 1 of Xiong shows layers having approximately 13 turns and Fig. 2 shows layers having 7 or 9 turns) and wherein turns of the supply inductor are insulated from one another, are 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Chaum with the inductive coiling arrangement taught by Xiong motivated by reducing leakage inductance (Col. 1 lines 31-34).

Regarding claim 6, modified Chaum discloses wherein the conductive material is chosen from at least one of a wire (an inductor is a coil of wire in a magnetic field and therefore it is inherent that the conductive material of the inductor be some type of wire), of a layer, a material resulting from the deposition of a conductive ink, a material resulting from chemical etching, a material resulting from laser etching a conductive deposit, a material resulting from chemical vapour deposition, and a material resulting from physical vapour deposition.

Regarding claim 7, modified Chaum discloses wherein one the at least one electronic component supplied with power by the supply inductor is a passive component, one chosen from at least one of a resistive component, a capacitive component and an inductive component, or is an active component selected from a battery component ([0131] and [0108] of Chaum), a diode component, a sensor component, a radio component, an imaging device component, a microprocessor component, and an actuator component of a motor. 

Regarding claim 9, modified Chaum discloses wherein the frame comprises a continuous rim in which the ophthalmic lens is arranged and wherein turns of the supply inductor are at least one of arranged in and in the continuous rim of the frame (See Fig. 8E and the rejection of claim 1 where it is obvious to rearrange parts, this would include placing the wire on the lens edge).

Regarding claim 12, modified Chaum discloses wherein the frame comprises a continuous rim in which the ophthalmic lens is arranged (Fig. 1C of Chaum), and wherein a conductive material is arranged in the form of at least one substantially closed turn on and in the continuous rim of the frame so as to form .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaum in view of Zuo and further in view of Xiong and further in view of Pugh et al. (PGPUB 20130194540 hereinafter “Pugh”).

Regarding claim 8, modified Chaum discloses an antenna (25) but does not disclose wherein turns of the supply inductor are configured to form an antenna so as to allow an exchange of data between the piece of ophthalmic equipment and a device for at least one of transmitting and receiving data.
However, Pugh teaches an ophthalmic lens having an integrated inductive antenna ([0013]) for transmitting data ([0013]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Chaum such that supply inductor was configured as an antenna for transmitting or receiving data as taught by Pugh motivated by improving efficiency ([0068]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaum in view of Xiong.

Regarding claim 14, Chaum discloses a method for supplying a supply inductor of a piece of ophthalmic equipment the method comprising: 
a step of bringing said piece of ophthalmic equipment and a source magnetic circuit that has an inductance close enough to allow mutual inductance between the supply inductor and the source magnetic circuit that has an inductance ([0130]-[0131]); and 
a step of loading the supply inductor with the source magnetic circuit that has the inductance ([0130]- [0131]), 

wherein the conductive material is arranged in the form of a plurality of closed turns that are arranged on the periphery of the external outline of the ophthalmic lens ([0131]), and
wherein the conductive material is masked by a bezel of the spectacle frame (Fig. 8E shows the frame covering 862a).
wherein the frame comprises a continuous rim in which the ophthalmic lens is arranged (Fig. 1C of Chaum), and 
wherein a conductive material is arranged in the form of at least one substantially closed turn on and in the continuous rim of the frame so as to form a source magnetic circuit that has an inductance (As shown in Fig. 1c), said circuit being configured to supply, via mutual inductance, the turns of the supply power ([0131]), which the turns are at least one of arranged peripherally near the lens (Fig. 8E).
wherein the conductive material is arranged in the form of a plurality of closed turns that are arranged on the periphery of the external outline of the ophthalmic lens ([0131]).
Chaum discloses the claimed invention except for wherein the coils are placed in the lens, wherein the ophthalmic lens comprises a peripheral groove, and wherein the turns of the supply inductor are arranged in said peripheral groove. It would have been obvious to one of ordinary skill in the art at the time the invention was made to place the wire coil in the peripheral edge of the lens, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950). One having ordinary skill in the art as of the effective filing date of the invention would have considered placing the wire at the peripheral edge of the lens motivated by reducing the size of the charging device.

However, Xiong teaches an inductor comprising winding layers (Col. 4 lines 29-34 where the total number of layers can be 2) wherein a number of turns of the supply inductor is lower than or equal to 50 (Col. 3 lines 45-48 and Fig. 1 of Xiong shows layers having approximately 13 turns and Fig. 2 shows layers having 7 or 9 turns).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of modified Chaum with the inductive coiling arrangement taught by Xiong motivated by reducing leakage inductance (Col. 1 lines 31-34).

Examiner Notes
 Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Also, please note that the construction of an inductor must take in consideration wire shape, coil count and insulation. While Chaum is silent on the details for the construction of the wires, it is obvious that these values must be considered. One having ordinary skill in the art would know that the shape of the wire (its dimensions for example), the number of turns and insulation would determine that amount of current produced by the device. Please consider these facts when drafting your response. 

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 

Applicant’s remarks appear to be centered on the combination of any of the prior art references with Vachon. These or similar arguments were previously addressed by the office in at least the rejection not how the office is combining the art. The office’s interpretation of the combination has not yet been addressed by the applicant in their remarks. Vachon teaches a lens that accommodates a wire along the peripheral edge of individual lenses and how the said wire extends from the lenses through the frames (Fig. 1).  Chaum discloses frames having a wire that extends around individual lenses within frames. The office believes changing the position of the wire from the frames to the lenses is obvious on its own as a design choice for the placement of the parts (In re Japiske, 86 USPQ 70 (CCPA 1950) this rejection is now presented above starting at paragraph 14), but is better illustrated in the prior art by Vachon. The office tries to avoid citing case law where prior art is sufficient. As previously stated, the wire of Vachon is not being used in this combination, but the path taken by the wire is. This combination would be obvious for one looking for a method for inserting a conductive wire into spectacles and since the wire extends directly from the lens into the frames would promote lens stability. 
The office has previously noted prior art that also includes wiring along a peripheral edge of the lens. Since the applicant provided no other arguments against the prior art, the office has chosen to include two new rejections based on the noted prior art and case law in order to move prosecution forward. However, the rejection will still be maintained so long as it is appropriate. 

Additional References
Previously mentioned: USPATS 3245315 and 9690117
New: USPAT 9078743 – Inductive wires placed near an edge of an intraocular lens. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872